EXHIBIT 10.3







THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS WARRANT
AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS NOTE MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED, HYPOTHECATED, ASSIGNED OR OTHERWISE TRANSFERRED
EXCEPT AS PERMITTED UNDER THE SECURITIES PURCHASE AGREEMENT (AS DEFINED).

 

WB- ______________




NEXTFIT, INC.




SERIES B WARRANT TO PURCHASE ______________ SHARES OF

COMMON STOCK, PAR VALUE $0.001 PER SHARE




FOR VALUE RECEIVED, _________________/or its nominees (“Warrantholder”), is
entitled to purchase, subject to the provisions of this Series B Warrant (the
“Warrant”), from NextFit, Inc., a Nevada corporation (“Company”), at any time
prior to 5:00 P.M., Salt Lake City time on _______________________, 2012 at an
exercise price per share equal of $.60, _____________ shares (“Warrant Shares”)
of the Company’s Common Stock, par value $0.001 per share (“Common Stock”). The
number of Warrant Shares purchasable upon exercise of this Warrant and the
Warrant Price shall be subject to adjustment from time to time as described
herein. This Warrant is one of a series of Warrants of like tenor issued
pursuant to the Amended Private Placement Memorandum dated March 30, 2009 and
associated Subscription Agreements (collectively the Offering Documents”). The
term “Warrant Price” means the lesser of (i) $.60, subject to adjustment as
provided in Section 8 herein and (ii) the Next Round Value (as defined). The
term “Next Round Value” means the per share dollar value of the securities
issued by the Company in the first private placement that is effected after the
Closing, such dollar value to be equal to a fraction, the numerator of which is
the aggregate purchase price of the securities sold and thereafter sellable in
such private placement and the denominator of which is the number of shares of
Common Stock (including and after giving effect to the shares of Common Stock
issuable upon exercise or conversion of the securities issued or issuable in
such private placement, determined as of the date of the closing of such private
placement), issued in such private placement. Capitalized terms used herein have
the respective meanings ascribed thereto in the Offering Documents unless
otherwise defined herein.




Section 1.

Registration. The Company shall maintain books for the transfer and registration
of the Warrant. Upon the initial issuance of this Warrant, the Company shall
issue and register on the Company’s transfer records the Warrant in the name of
the Warrantholder.




Section 2.

Transfers. Subject to compliance with the restrictions imposed by the Purchase
Agreement, the Company shall transfer this Warrant from time to time upon the
books to be maintained by the Company for that purpose, upon surrender hereof
for transfer, properly endorsed or accompanied by appropriate instructions for
transfer and such other documents as may be reasonably required by the Company.




Section 3.

Exercise of Warrant; Limitations on Exercise. (a) Subject to the provisions
hereof, the Warrantholder may exercise this Warrant, in whole or in part, at any
time prior to its expiration upon surrender of the Warrant, together with
delivery of a duly executed Warrant exercise form, in the form attached hereto
as “Appendix A” (the “Exercise Agreement”) and payment by cash, certified check
or wire transfer of funds of the aggregate Warrant Price for that number of
Warrant Shares then being purchased, to the Company during normal business hours
on any business day at the Company’s principal executive offices (or such other
office or agency of the Company as it may designate by notice to the
Warrantholder). The Warrant Shares so purchased shall be deemed to be issued to
the Warrantholder or the Warrantholder’s designee, as the record owner of such
shares, as of the close of business on the date on which this Warrant shall have
been surrendered (or the date evidence of loss, theft or destruction thereof and
security or indemnity satisfactory to the Company has been provided to the
Company), the Warrant Price shall have been paid and the completed Exercise
Agreement shall have been delivered. Certificates for the Warrant Shares so
purchased shall be delivered to the Warrantholder within a reasonable time, not
exceeding thirty Days, after this Warrant shall have been so exercised. The
certificates so delivered shall be in such denominations as may be requested by
the Warrantholder and shall be issued in the name of the Warrantholder or such
other name as shall be designated by the Warrantholder, as specified in the
Exercise Agreement. If this Warrant shall have been exercised only in part,
then, unless this Warrant has expired, the Company shall, at its expense, at the
time of delivery of such certificates, deliver to the Warrantholder a new
Warrant representing the right to purchase the number of shares with respect to
which this Warrant shall not then have been exercised. Each exercise hereof
shall constitute the re-affirmation by the Warrantholder that the
representations and warranties contained in the Subscription Agreement are true
and correct in all respects (except for representations and warranties which are
qualified as to materiality which shall, as reaffirmed herein, be deemed to be
true and correct in all material respects) with respect to the Warrantholder as
of the time of such exercise.





--------------------------------------------------------------------------------







(b) Notwithstanding anything in this Warrant to the contrary, in no event shall
the Warrantholder be entitled to exercise a number of Warrants (or portions
thereof) in excess of the number of Warrants (or portions thereof) upon exercise
of which the sum of (i) the number of shares of Common Stock beneficially owned
by the Warrantholder and its Affiliates (other than shares of Common Stock which
may be deemed beneficially owned through the ownership of the unexercised
Warrants and the unexercised or unconverted portion of any other securities of
the Company (subject to a limitation on conversion or exercise analogous to the
limitation contained herein) and (ii) the number of shares of Common Stock
issuable upon exercise of the Warrants (or portions thereof) with respect to
which the determination described herein is being made, would result in
beneficial ownership by the Warrantholder and its Affiliates of more than 4.99%
of the outstanding shares of Common Stock. For purposes of the immediately
preceding sentence, beneficial ownership shall be determined in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended, and Regulation
13D-G thereunder, except as otherwise provided in clause (i) of the preceding
sentence. Notwithstanding anything to the contrary contained herein, the
limitation on exercise of this Warrant may be waived by written agreement
between the Warrantholder and the Company; provided, however, such waiver may
not be effective less than sixty-one (61) days from the date thereof.




Section 4.

Compliance with the Securities Act of 1933. Except as provided in the Offering
Documents , the Company may cause the legend set forth on the first page of this
Warrant to be set forth on each Warrant, and a similar legend on any security
issued or issuable upon exercise of this Warrant, unless counsel for the Company
is of the opinion as to any such security that such legend is unnecessary.




Section 5.

Payment of Taxes. The Company will pay any documentary stamp taxes attributable
to the initial issuance of Warrant Shares issuable upon the exercise of the
Warrant; provided, however, that the Company shall not be required to pay any
tax or taxes which may be payable in respect of any transfer involved in the
issuance or delivery of any certificates for Warrant Shares in a name other than
that of the Warrantholder in respect of which such shares are issued, and in
such case, the Company shall not be required to issue or deliver any certificate
for Warrant Shares or any Warrant until the person requesting the same has paid
to the Company the amount of such tax or has established to the Company’s
reasonable satisfaction that such tax has been paid. The Warrantholder shall be
responsible for income taxes due under federal, state or other law, if any such
tax is due.




Section 6.

Mutilated or Missing Warrants. In case this Warrant shall be mutilated, lost,
stolen, or destroyed, the Company shall issue in exchange and substitution of
and upon surrender and cancellation of the mutilated Warrant, or in lieu of and
substitution for the Warrant lost, stolen or destroyed, a new Warrant of like
tenor and for the purchase of a like number of Warrant Shares, but only upon
receipt of evidence reasonably satisfactory to the Company of such loss, theft
or destruction of the Warrant, and with respect to a lost, stolen or destroyed
Warrant, reasonable indemnity or bond with respect thereto, if requested by the
Company.




Section 7.

Reservation of Common Stock. The Company shall at all times reserve and keep
available out of its authorized but unissued shares of Common Stock, solely for
the purpose of providing for the exercise of the Warrants, such number of shares
of Common Stock as shall from time to time equal the number of shares sufficient
to permit the exercise of the Warrants in accordance with their respective
terms. The Company agrees that all Warrant Shares issued upon due exercise of
the Warrant shall be, at the time of delivery of the certificates for such
Warrant Shares, duly authorized, validly issued, fully paid and non-assessable
shares of Common Stock of the Company.




Section 8.

Adjustments. Subject and pursuant to the provisions of this Section 8, the
Warrant Price and number of Warrant Shares subject to this Warrant shall be
subject to adjustment from time to time as set forth hereinafter.




(a)

If the Company shall, at any time or from time to time while this Warrant is
outstanding, pay a dividend or make a distribution on its Common Stock in shares
of Common Stock, subdivide its outstanding shares of Common Stock into a greater
number of shares or combine its outstanding shares of Common Stock into a
smaller number of shares or issue by reclassification of its outstanding shares
of Common Stock any shares of its capital stock (including any such
reclassification in connection with a consolidation or merger in which the
Company is the continuing corporation), then (i) the Warrant Price in effect
immediately prior to the date on which such change shall become effective shall
be adjusted by multiplying such Warrant Price by a fraction, the numerator of
which shall be the number of shares of Common Stock outstanding immediately
prior to such change and the denominator of which shall be the number of shares
of Common Stock outstanding immediately after giving effect to such change and
(ii) the number of Warrant Shares purchasable upon exercise of this Warrant
shall be adjusted by multiplying the number of Warrant Shares purchasable upon
exercise of this Warrant immediately prior to the date on which such change
shall become effective by a fraction, the numerator of which is shall be the
Warrant Price in effect immediately prior to the date on which such change shall
become effective and the denominator of which shall be the Warrant Price in
effect immediately after giving effect to such change, calculated in accordance
with clause (i) above. Such adjustments shall be made successively whenever any
event listed above shall occur.








2




--------------------------------------------------------------------------------







merger of the Company with another corporation in which the Company is not the
survivor, or sale, transfer or other disposition of all or substantially all of
the Company’s assets to another corporation shall be effected, then, as a
condition of such reorganization, reclassification, consolidation, merger, sale,
transfer or other disposition, lawful and adequate provision shall be made
whereby each Warrantholder shall thereafter have the right to purchase and
receive upon the basis and upon the terms and conditions herein specified and in
lieu of the Warrant Shares immediately theretofore issuable upon exercise of the
Warrant, such shares of stock, securities or assets as would have been issuable
or payable with respect to or in exchange for a number of Warrant Shares equal
to the number of Warrant Shares immediately theretofore issuable upon exercise
of the Warrant, had such reorganization, reclassification, consolidation,
merger, sale, transfer or other disposition not taken place, and in any such
case appropriate provision shall be made with respect to the rights and
interests of each Warrantholder to the end that the provisions hereof
(including, without limitation, provision for adjustment of the Warrant Price)
shall thereafter be applicable, as nearly equivalent as may be practicable in
relation to any shares of stock, securities or assets thereafter deliverable
upon the exercise hereof. The Company shall not effect any such consolidation,
merger, sale, transfer or other disposition unless prior to or simultaneously
with the consummation thereof the successor corporation (if other than the
Company) resulting from such consolidation or merger, or the corporation
purchasing or otherwise acquiring such assets or other appropriate corporation
or entity shall assume the obligation to deliver to the Warrantholder, at the
last address of the Warrantholder appearing on the books of the Company, such
shares of stock, securities or assets as, in accordance with the foregoing
provisions, the Warrantholder may be entitled to purchase, and the other
obligations under this Warrant. The provisions of this paragraph (b) shall
similarly apply to successive reorganizations, reclassifications,
consolidations, mergers, sales, transfers or other dispositions.




(c)

In case the Company shall fix a payment date for the making of a distribution to
all holders of Common Stock (including any such distribution made in connection
with a consolidation or merger in which the Company is the continuing
corporation) of evidences of indebtedness or assets (other than cash dividends
or cash distributions payable out of consolidated earnings or earned surplus or
dividends or distributions referred to in Section 8(a)), or subscription rights
or warrants, the Warrant Price to be in effect after such payment date shall be
determined by multiplying the Warrant Price in effect immediately prior to such
payment date by a fraction, the numerator of which shall be the total number of
shares of Common Stock outstanding multiplied by the Market Price (as defined
below) per share of Common Stock immediately prior to such payment date, less
the fair market value (as determined by the Company’s Board of Directors in good
faith) of said assets or evidences of indebtedness so distributed, or of such
subscription rights or warrants, and the denominator of which shall be the total
number of shares of Common Stock outstanding multiplied by such Market Price per
share of Common Stock immediately prior to such payment date. “Market Price” as
of a particular date (the “Valuation Date”) shall mean the following: (a) if the
Common Stock is then listed on a national stock exchange, the closing sale price
of one share of Common Stock on such exchange on the last trading day prior to
the Valuation Date; (b) if the Common Stock is then quoted on The Nasdaq Stock
Market, Inc. (“Nasdaq”), the OTC Bulletin Board (the “Bulletin Board”) or such
similar quotation system or association, the closing sale price of one share of
Common Stock on Nasdaq, the Bulletin Board or such other quotation system or
association on the last trading day prior to the Valuation Date or, if no such
closing sale price is available, the average of the high bid and the low asked
price quoted thereon on the last trading day prior to the Valuation Date; or (c)
if the Common Stock is not then listed on a national stock exchange or quoted on
Nasdaq, the Bulletin Board or such other quotation system or association, the
fair market value of one share of Common Stock as of the Valuation Date, as
determined in good faith by the Board of Directors of the Company and the
Warrantholder. If the Common Stock is not then listed on a national securities
exchange, Nasdaq the Bulletin Board or such other quotation system or
association, the Board of Directors of the Company shall respond promptly, in
writing, to an inquiry by the Warrantholder prior to the exercise hereunder as
to the fair market value of a share of Common Stock as determined by the Board
of Directors of the Company. In the event that the Board of Directors of the
Company and the Warrantholder are unable to agree upon the fair market value in
respect of subpart (c) of this paragraph, the Company and the Warrantholder
shall jointly select an appraiser, who is experienced in such matters. The
decision of such appraiser shall be final and conclusive, and the cost of such
appraiser shall be borne equally by the Company and the Warrantholder. Such
adjustment shall be made successively whenever such a payment date is fixed.




(d)

An adjustment to the Warrant Price shall become effective immediately after the
payment date in the case of each dividend or distribution and immediately after
the effective date of each other event which requires an adjustment.




(e)

In the event that, as a result of an adjustment made pursuant to this Section 8,
the Warrantholder shall become entitled to receive any shares of capital stock
of the Company other than shares of Common Stock, the number of such other
shares so receivable upon exercise of this Warrant shall be subject thereafter
to adjustment from time to time in a manner and on terms as nearly equivalent as
practicable to the provisions with respect to the Warrant Shares contained in
this Warrant.





3




--------------------------------------------------------------------------------







(f)

To the extent permitted by applicable law and the listing requirements of any
stock market or exchange on which the Common Stock is then listed, the Company
from time to time may decrease the Warrant Price by any amount for any period of
time if the period is at least twenty (20) days, the decrease is irrevocable
during the period and the Board shall have made a determination that such
decrease would be in the best interests of the Company, which determination
shall be conclusive. Whenever the Warrant Price is decreased pursuant to the
preceding sentence, the Company shall provide written notice thereof to the
Warrantholder at least five (5) days prior to the date the decreased Warrant
Price takes effect, and such notice shall state the decreased Warrant Price and
the period during which it will be in effect.




Section 9.

Fractional Interest. The Company shall not be required to issue fractions of
Warrant Shares upon the exercise of this Warrant. If any fractional share of
Common Stock would, except for the provisions of the first sentence of this
Section 9, be deliverable upon such exercise, the Company, in lieu of delivering
such fractional share, shall pay to the exercising Warrantholder an amount in
cash equal to the Market Price of such fractional share of Common Stock on the
date of exercise.




Section 10.

Benefits. Nothing in this Warrant shall be construed to give any person, firm or
corporation (other than the Company and the Warrantholder) any legal or
equitable right, remedy or claim, it being agreed that this Warrant shall be for
the sole and exclusive benefit of the Company and the Warrantholder.




Section 11.

Notices to Warrantholder. Upon the happening of any event requiring an
adjustment of the Warrant Price, the Company shall promptly give written notice
thereof to the Warrantholder at the address appearing in the records of the
Company, stating the adjusted Warrant Price and the adjusted number of Warrant
Shares resulting from such event and setting forth in reasonable detail the
method of calculation and the facts upon which such calculation is based.
Failure to give such notice to the Warrantholder or any defect therein shall not
affect the legality or validity of the subject adjustment.




Section 12.

Identity of Transfer Agent. The Transfer Agent for the Common Stock is Interwest
Transfer Company, Inc. Upon the appointment of any subsequent transfer agent for
the Common Stock or other shares of the Company’s capital stock issuable upon
the exercise of the rights of purchase represented by the Warrant, the Company
will mail to the Warrantholder a statement setting forth the name and address of
such transfer agent.




Section 13.

Notices. Unless otherwise provided, any notice required or permitted under this
Warrant shall be given in writing and shall be deemed effectively given as
hereinafter described (i) if given by personal delivery, then such notice shall
be deemed given upon such delivery, (ii) if given by telex or facsimile, then
such notice shall be deemed given upon receipt of confirmation of complete
transmittal, (iii) if given by mail, then such notice shall be deemed given upon
the earlier of (A) receipt of such notice by the recipient or (B) three days
after such notice is deposited in first class mail, postage prepaid, and (iv) if
given by an internationally recognized overnight air courier, then such notice
shall be deemed given one business day after delivery to such carrier. All
notices shall be addressed as follows: if to the Warrantholder, at its address
as set forth in the Company’s books and records and, if to the Company, at the
address as follows, or at such other address as the Warrantholder or the Company
may designate by ten days’ advance written notice to the other:




If to the Company:




NextFit, Inc.

235 West Sego Lily Drive

Second Floor

Sandy, UT 84070

Fax: (801) 990-1995

Attn: Teri Sundh




With a copy to:




Cletha Walstrand, Esquire

1322 West Pachua Circle

Ivins, UT 84738Fax: (435) 688-7318





4




--------------------------------------------------------------------------------







Section 14.

Call Provision.




(a)

In the event that the closing price of a share of Common Stock as traded on the
Over-the-Counter Bulletin Board (or such other exchange or stock market on which
the Common Stock may then be listed or quoted) equals or exceeds 200% of the
Warrant Price then in effect (appropriately adjusted for any stock split,
reverse stock split, stock dividend or other reclassification or combination of
the Common Stock occurring after the date hereof) during which the shares of
Common Stock initially issued pursuant to the Offering have been tradable under
the exemption provided by Rule 144 for at least (1) one year (the “Trading
Condition”), the Company, upon sixty (60) days prior written notice (the “Notice
Period”) given to the Warrantholder, may call this Warrant at a redemption price
equal to $0.01 per share of Common Stock then purchasable pursuant to this
Warrant; provided that (i) the Company simultaneously calls all of the Series B
Warrants on the same terms, and (ii) this Warrant is fully exercisable for the
full amount of Warrant Shares covered hereby. Notwithstanding any such notice by
the Company, the Warrantholder shall have the right to exercise all, but not
less than all, of this Warrant prior to the end of the Notice Period.




Section 15.

Successors. All the covenants and provisions hereof by or for the benefit of the
Warrantholder shall bind and inure to the benefit of its respective successors
and assigns hereunder.




Section 16.

Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This Warrant shall
be governed by, and construed in accordance with, the internal laws of the State
of Utah, without reference to the choice of law provisions thereof. The Company
and, by accepting this Warrant, the Warrantholder, each irrevocably submits to
the exclusive jurisdiction of the courts of the State of Utah located in Salt
Lake County and the United States District Court located in Salt Lake City for
the purpose of any suit, action, proceeding or judgment relating to or arising
out of this Warrant and the transactions contemplated hereby. Service of process
in connection with any such suit, action or proceeding may be served on each
party hereto anywhere in the world by the same methods as are specified for the
giving of notices under this Warrant. The Company and, by accepting this
Warrant, the Warrantholder, each irrevocably consents to the jurisdiction of any
such court in any such suit, action or proceeding and to the laying of venue in
such court. The Company and, by accepting this Warrant, the Warrantholder, each
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. EACH OF THE COMPANY AND, BY ITS ACCEPTANCE HEREOF, THE
WARRANTHOLDER HEREBY WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO THIS WARRANT AND REPRESENTS THAT COUNSEL HAS BEEN
CONSULTED SPECIFICALLY AS TO THIS WAIVER.




Section 17.

No Rights as Stockholder. Prior to the exercise of this Warrant, the
Warrantholder shall not have or exercise any rights as a stockholder of the
Company by virtue of its ownership of this Warrant.




Section 18.

Amendment; Waiver. Any term of this Warrant may be amended or waived (including
the adjustment provisions included in Section 8 of this Warrant) upon the
written consent of the Company and the holders of Series B Warrants representing
at least 50% of the number of shares of Common Stock then subject to all
outstanding Series B Warrants (the “Majority Holders”); provided, that (x) any
such amendment or waiver must apply to all Series B Warrants; and (y) the number
of Warrant Shares subject to this Warrant, the Warrant Price and the Expiration
Date may not be amended, and the right to exercise this Warrant may not be
altered or waived in any manner adverse to the Warrantholder, without the
written consent of the Warrantholder.




Section 19.

Section Headings. The section headings in this Warrant are for the convenience
of the Company and the Warrantholder and in no way alter, modify, amend, limit
or restrict the provisions hereof.




[ SIGNATURE PAGE TO FOLLOW ]





5




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company has caused this Series B Warrant to be duly
executed as of the ______ day of __________________ 2009.




NEXTFIT, INC.










By:_________________________________

Teri Sundh, Chief Executive Officer








6




--------------------------------------------------------------------------------







APPENDIX A

NEXTFIT, INC.

WARRANT EXERCISE FORM




To: NextFit, Inc.:




The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the within Warrant (“Warrant”) for, and to purchase thereunder by
the payment of the Warrant Price and surrender of the Warrant, _______________
shares of Common Stock (“Warrant Shares”) provided for therein, and requests
that certificates for the Warrant Shares be issued as follows:




__________________________________________________

Name

__________________________________________________

Address

__________________________________________________

City, State Zip




________________________________

Federal Tax ID or Social Security No.




and delivered by:

certified mail to the above address, or

electronically (provide DWAC

Instructions:___________________), or

other (specify):

__________________________________________).




and, if the number of Warrant Shares shall not be all the Warrant Shares
purchasable upon exercise of the Warrant, that a new Warrant for the balance of
the Warrant Shares purchasable upon exercise of this Warrant be registered in
the name of the undersigned Warrantholder or the undersigned’s Assignee as below
indicated and delivered to the address stated below.




Dated: ________________________, _______




Note: The signature must correspond with the name of the Warrantholder as
written on the first page of the Warrant in every particular, without alteration
or enlargement or any change whatever, unless the Warrant has been assigned.

 

Signature:

 

 

 

 

 

 

Name (please print)

 

 

 

 

 

 

Address

 

 

 

 

 

City, State Zip

 

 

 

 

 

Federal Identification or

 

 

Social Security

 

 

 

 

 

Assignee:

 

 

 

 

 

 

 

 

 

 

 

 








7


